Citation Nr: 0318414	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02 04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for foot problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New Orleans, Louisiana Regional 
Office (RO).  


FINDINGS OF FACT

1.  Headaches were noted at examination conducted at the time 
of entry on active duty.

2.  There was no increase in severity of the underlying 
headaches during the veteran's active duty. 

3.  Medical records do not provide evidence or a medical 
opinion that the veteran's hypertension, first demonstrated 
many years after discharge from service, is etiologically 
related to military service.

4.  The veteran's foot symptoms in service were acute and 
transitory, and a continuing disability was not then present.  




CONCLUSIONS OF LAW

1.  The veteran's headaches, preexisted service, and were not 
incurred in or aggravated during her military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R 
§§ 3.304, 3.306 (2002).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  The veteran is not shown to have chronic foot problems 
due to disease or injury, which were incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, and the supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the RO has 
made reasonable efforts to develop the record, in that the 
service medical records were obtained and associated with the 
claims folder, and they appear to be intact.  The veteran has 
been offered an opportunity to submit additional evidence in 
support of her claim.  Although the veteran has reported 
receiving treatment for her claimed disorders immediately 
following service, she has also reported that records of this 
treatment no longer exist.  Thus, the claims folder is devoid 
of any treatment records or other medical documents 
pertaining to her claimed disorders for several decades 
following her separation from service.  She was given the 
opportunity to appear and testify before a Hearing Officer 
and/or Member of the Board to advance any and all arguments 
in favor of her claim.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available. 

Additionally, the veteran was afforded pertinent VA 
examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examinations, the Board notes that the reports reflect that 
the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessments and 
diagnoses.

In letters sent in January 2001 and April 2001 the veteran 
was informed as to what was required to substantiate her 
claims.  As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what she 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding her claims on the merits, because she has been told 
what the requirements are to establish her claims and has 
been provided sufficient opportunity to present evidence 
meeting those requirements.  She has had the assistance of 
the RO to develop every possible source of evidence or 
information that might substantiate her claims.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, the claims are 
ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during 
and subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

In deciding a claim based on aggravation, the Board must 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  The Court has stated that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Therefore, a determination must be made as 
to whether the underlying disease process did indeed worsen 
or whether there was a mere exacerbation of symptoms during 
service.

Service connection for some disorders, including 
hypertension, may be presumed where the disability is shown 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records show that at enlistment in March 1960 
the veteran reported a history of frequent and severe 
headaches.  Her Blood pressure reading was 122/64 and the 
records were entirely negative for foot problems. 

In July 1960 the veteran was treated for frequent frontal 
headaches.  In August 1960 she was treated for continuing 
tension headaches.  In June 1961 she was treated for pain and 
swelling at the base of the left big toe joint beneath the 
metatarsal head.  There was no history of injury, although 
the veteran reported running in shower clogs the night 
before.  Physical and radiological examinations were within 
normal limits.  During subsequent evaluation the veteran 
reported continued pain but that it was decreasing.  

In July 1961 at separation the veteran again noted frequent 
and severe headaches.  Her blood pressure was 110/60.

In support of her January 2001 claim for service connection 
the veteran underwent VA examinations in June and July 2001.  
At that time the veteran complained of headaches that began 5 
to 10 years ago.  The pertinent diagnosis was chronic tension 
headaches.  She also reported a history of high blood 
pressure, which was picked up incidentally on examination 
five years ago.  She was placed on medications and remains on 
it.  On examination her blood pressure was 150/88 in the left 
arm seated.  The veteran also complained of burning pain in 
both feet.  She denied any injuries, but noted that she had 
surgery to remove painful corns of both feet once in 1968 and 
again in 1976.  She currently receives treatment for painful 
calluses.  The diagnosis was painful keratotic lesions of 
both feet relate to bunion deformity, hammertoe deformities 
and also plantar fat pad atrophy of both feet.  

VA outpatient treatment records dated from November 1999 to 
May 2002 show ongoing treatment for calluses, an ingrown 
nail, hypertension and migraines.  

During RO hearing in August 2002 the veteran testified that 
she developed corns and calluses during service and received 
treatment for them on several occasions.  She testified that 
after service she sought treatment from a private physician, 
but those records are unavailable.  She testified that she 
had headaches in service and was treated frequently for them.  
She also testified that she did not have hypertension in 
service but was diagnosed after service and currently 
receives treatment for it.  


1.  Headaches

Initially, the Board notes that the veteran does not assert, 
nor does the record reasonably raise, that her complaints of 
headaches are the result of any specific in-service incident 
such as head trauma.  The earliest evidence of headaches in 
the record is found in the March 1960 examination that 
preceded the veteran's entry into active military service.  
shortly after the veteran went on active duty, she was 
treated for frontal headaches in July and August.  Thus, the 
presence of headache complaints at the time of entrance into 
service rebuts the presumption that the veteran was in sound 
condition when she entered service.  Since headaches clearly 
preexisted service, service connection can be granted only if 
it is shown to have undergone an increase in severity therein 
such as to constitute aggravation under the law.  

There is nothing in the medical record to suggest that the 
headaches underwent any pathological advancement during the 
16-month period of active duty from March 1960 to July 1961.  
Service medical records do not show treatment of headaches 
during service other than the two occasions in 1960.  There 
is no indication of record that such treatment was reflective 
of more than flare-ups of the disability.  These entries are 
insufficient to establish an increase in disability as they 
do not indicate any permanent effects to the underlying 
headaches during service.  The fact that the veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Further, there is no evidence of chronic headaches in the 
years immediately following service.  Although the veteran 
alleges treatment immediately following service, she has not 
proffered evidence of continued symptoms related to her 
headaches immediately following service.  The outpatient 
treatment records dated in 1999 are the earliest medical 
record in the file, which shows the veteran was treated for 
headache symptoms.  Accordingly, if the record does not show 
evidence of continued symptoms related to her headaches 
immediately following service, then that fact would tend to 
support the conclusion that the veteran's headaches were 
essentially unaffected by service.  Thus, the evidence of 
record shows that the veteran's headaches were marked by 
temporary or intermittent flare-ups, without a worsening of 
the underlying condition.  It is not shown that there is a 
chronic headache disorder.  These may represent individual 
acute episodes.  No chronic disorder manifested by headaches 
has been shown.

The weight of the medical evidence establishes that a chronic 
headache disorder did not begin in service, and assuming it 
preexisted service, it was not worsened by service.  The 
veteran's allegations of entitlement have also been 
considered, but her statements are not competent evidence of 
causality.  As a layperson, he is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

The Board therefore finds that the preponderance of the 
evidence is against the claim for headaches and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


2.  Hypertension

In the veteran's case, service medical records are negative 
for any complaints, findings or treatment of essential 
hypertension.  The earliest notation in the medical records 
of a diagnosis of hypertension is in 1999.  Other evidence of 
record contains a clinical reference to symptoms in 1996.  
Even this date leaves a significant gap between service and 
the initial confirmation of the disability with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  Further, the veteran has not brought forth any 
competent evidence that would establish a nexus between her 
current symptoms and active military service and no examiner 
has attributed the veteran's current hypertension to military 
service

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hypertension.  However, the disorder was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current hypertension 
has not been medically associated with military service, 
there is no foundation upon which to allow the claim.  
Finally, there is no evidence of hypertension within 1 year 
of separation from service, so service connection may not be 
presumed.

The veteran's allegations of entitlement have also been 
considered, but her statements are not competent evidence of 
causality.  As a layperson, she is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).



3.  Feet

The veteran's service medical records show no complaints, 
treatment, or diagnosis of any bilateral foot disorder.  On 
physical examination for separation in July 1961, the feet 
were found to be normal.  The veteran reported no pertinent 
complaints.  The earliest recorded medical history places the 
presence of foot complaints in 1999, more than 30 years after 
her separation from active service.  Other evidence of record 
contains a clinical reference to symptoms in 1968.  Even this 
date, however, is many years following service discharge.  
Further no additional post-service medical records that 
discuss the etiology of the veteran's calluses have been 
obtained and associated with the claims folder.

While the veteran has testified that her current calluses had 
their inception in service, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the 
veteran's current statements of medical history placing the 
presence of calluses in service are contradicted by other 
evidence compiled contemporaneously during her period of 
active duty.  That contrary evidence significantly reduces 
the probative weight to be assigned to the testimony.  The 
Board simply concludes that the evidence preponderates 
against a conclusion that the veteran suffered any sequelae 
from any foot problems other than the single report of left 
big toe pain during service, which had resolved by service 
separation.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for foot problems and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a foot disability is 
denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


